FILED
                                                                                                        ACCEPTED
                                                                                                 DALLAS   COUNTY
                                                                                                   05-15-00418-CV
                                                                                             3/27/2015
                                                                                         FIFTH  COURT12:09:02   PM
                                                                                                       OF APPEALS
                                                                                                   DALLAS,
                                                                                                      FELICIA
                                                                                                            TEXAS
                                                                                                              PITRE
                                                                                                   DISTRICT
                                                                                              3/31/2015      CLERK
                                                                                                        2:36:59 PM
                                                                                                        LISA MATZ
                                                                                                            CLERK
                                                                                                   Candace Tyler

                                     CAUSE NO. 10-03581

 MARILYN GORAN                      §     IN THE DISTRICT COURT
                                                                RECEIVED IN
                                    §                      5th COURT OF APPEALS
      PLAINTIFF                     §                          DALLAS, TEXAS
                                    §                      3/31/2015 2:36:59 PM
            V.                      §     DALLAS COUNTY, TEXAS   LISA MATZ
                                    §                              Clerk
 JITENDRA RAJPAL, ET AL             §
                                    §
      DEFENDANTS.                   §     193RD JUDICIAL DISTRICT
 ___________________________________________________________________________

                             NOTICE OF APPEAL
 ___________________________________________________________________________


         Plaintiff Marilyn Goran gives notice of her intent to appeal the trial court's judgment
rendered on November 17, 2014. This appeal is taken to the Fifth Court of Appeals in Dallas,
Texas.

                                             Respectfully submitted,

                                             FISHMAN JACKSON SHAVER ASH

                                             By: _/s/ Steven R. Shaver_____________
                                             Steven R. Shaver
                                             Texas Bar No. 18136550
                                             sshaver@fishmanjackson.com
                                             Town East Tower
                                             18601 LBJ Freeway, Suite 500
                                             Mesquite, Texas 75150
                                             Tel. (214) 446-4400
                                             Fax. (214) 432-6688

                                             ATTORNEYS FOR PLAINTIFF




                     PLAINTIFF MARILYN GORAN’S NOTICE OF APPEAL
                                        Page 1 of 2
                                CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on March 27, 2015.



                                             /s/ Steven R. Shaver ___________________
                                                  Attorney




                    PLAINTIFF MARILYN GORAN’S NOTICE OF APPEAL
                                       Page 2 of 2